Citation Nr: 0908881	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-35 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease (GERD).  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982 and from January 1983 to January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
GERD and assigned a noncompensable disability rating, 
effective February 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the veteran was formally 
examined by VA in September 2006.  The examination report 
does not discuss the current manifestations of the Veteran's 
GERD.  Thus, the examination report is not adequate for 
rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (holding that a VA examination must contain reference 
to the pertinent criteria to be adequate).  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent, and severity of his GERD.  

The Veteran also reports receiving treatment from his family 
doctor for GERD, and that he has received treatment for arm 
and chest pain at the Deborah Heart Clinic.  He also reports 
that he has received treatment over the past few years for 
shoulder and chest pain.  To date, no private treatment 
records have been associated with the claims file.  These 
records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
private medical care providers that have 
treated his GERD since January 2006.  
After obtaining any required 
authorizations, the RO/AMC should make 
arrangements to obtain the Veteran's 
complete private treatment records.  

2.  Then, schedule the Veteran for a VA 
examination to determine the nature, 
extent and severity of his GERD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner must state if the disability is 
manifested by symptoms of pain, vomiting, 
material weight loss, hematemesis, melena 
or anemia.  He or she should also comment 
whether the disability is productive of 
persistently recurrent epigastric 
distress, dysphagia, pyrosis, 
regurgitation, substernal or arm or 
shoulder pain.  The examiner must also 
describe the level of impairment of health 
due to the condition.  He or she should 
provide a complete rationale for all 
findings and conclusions in a legible 
report.

3.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted in 
full, issue a supplemental statement of 
the case and the Veteran should be given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

